Title: To Thomas Jefferson from John Cockle, 22 September 1808
From: Cockle, John
To: Jefferson, Thomas


                  
                     Sir 
                     
                     New York September 22. 1808
                  
                  You must pardon this intrusion, its dictated by imperious circumstances & I trust founded in justice: the more I reflect on the Statement of facts Submitted to your Excellencys consideration in my Letter of the 18th December last, the more I think there Entitled to relief. When its considered how much the claim under the Louisiana Treaty was outwited & that the US. are pledged to indemnify their Citizens Suffering from Spiolations committed by any foreign power and indeed When the Government Expunged an article which went to make provision for Such they are certainly lyable; at all Events having recd. thro their agent an assignment of property under Such predicament they ought to retain the same [Strait] the further issue of Events to repay themselves, especially When the Amount thereof so much more then pays them the Balce of their a/c. I pray Sir that you would again consider this case on all its points, could I conceive Sir I was asking What is unjust I should not repeat this application.   I have now a Wife Sister & five Small Children & at this moment not a Dollar of my own at Command; I have been bred to Commerce to the pursuit of which “measures which I approve of” have been adopted by our government to Suspend its Operation; the approaching inclement Season creates great anxiety to my mind, I have no other resource but in this thing. it lays then with the Government to prevent me from Experiencing “with an amiable family”, not accustomed to the Cruel Stings of poverty & to at least render me Comfortable; as I can thro my friends procure relief, When I assure them that no Obstacle exists as to the payment of the Bills at the Treasury; these are facts not introduced with a view to Excite your Excellencys commissiation—   I would ask if there is no gift in the Government perhaps the messenger is not yet Chosen for the Ship now going with Dispatches to Europe. I have only to Say that all my Life has been devoted to the present politicks of the administration & that I will produce unquestionable testimonials of Ability & Character to Conduct any business relative to Commercial pursuits & if there should be any gift in the Government requiring such aid I hope the Circumstances which I have Stated to Exist will at least claim the Consideration of your Excellency.   I beg Sir that an impression be made on your mind as respects the Subject of the first part of this Letter. With Sentiments of perfect Consideration I have the Honor to be Sir your mo ob Hble Servt
                  
                     Jno Cockle 
                     
                  
                  
                     Skipwiths award was upwards of $28,000 Livres nearly $6000 the sum given by Treaty is only $3,750 & the interest cut off.
                  
               